Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 1 of 12 PageID #: 72


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 LUKE C. CODY,                                     )
                                                   )
                 Plaintiff,                        )
                                                   )
         V.                                        )              No. 1:19-CV-210 RLW
                                                   )
 SAINT. GENEVIEVE COUNTY JAIL,                     )
 et al.,                                           )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Luke C. Cody, a former inmate

incarcerated at St. Genevieve County Jail, for leave to commence this action without payment of

the required filing fee. Because plaintiff has been released from custody since the filing of his

complaint in this action, the Court will not assess a filing fee in this action. See 28 U.S.C.

§ 1915(b)( 1).   Furthermore, based upon a review of the complaint, the Court finds that the

complaint should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                         28 U.S.C. § 1915(e)

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be granted,

or seeks monetary relief against a defendant who is immune from such relief. An action is frivolous

if"it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is malicious when it is undertaken for the purpose of harassing litigants and not for the

purpose of vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C.

1987), aff'd 826 F .2d 1059 (4th Cir. 1987).

        To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the
 Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 2 of 12 PageID #: 73


complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include "legal conclusions" and "[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements." Id at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id at 1950-51. This is a

"context-specific task that requires the reviewing court to draw on its judicial experience and

common sense." Id at 1950. The plaintiff is required to plead facts that show more than the "mere

possibility of misconduct." Id The Court must review the factual allegations in the complaint "to

determine if they plausibly suggest an entitlement to relief." Id at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiffs proffered conclusion is the most plausible or whether it is more

likely that no misconduct occurred. Id at 1950, 1951-52.

                                    The Amended Complaint

       Plaintiff, a former inmate at St. Genevieve County Jail, filed his original complaint in this

action on November 20, 2019, alleging violations of his civil rights pursuant to 42 U.S.C. § 1983.

On November 26, 2019, the Court reviewed plaintiffs original complaint and ordered plaintiff to

amend his pleading on a court-provided form within thirty (30) days of the date of that

Memorandum and Order.

       Plaintiff filed an amended complaint in this action on December 9, 2019. He filed three

supplements to his complaint on January 15, 2020, January 27, 2020 and March 10, 2020. Plaintiff

was released from custody on or about July 17, 2020.

        Plaintiffs amended complaint alleges violations of his civil rights pursuant to 42 U.S.C. §

1983 that occurred during his incarceration at Saint Genevieve County Jail. He names Saint

Genevieve County Jail and Nurse Melissa as defendants in this action. Defendant Nurse Melissa

is named in her official capacity only.



                                                -2-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 3 of 12 PageID #: 74


         Plaintiff alleges that he arrived at Saint Genevieve County Jail in October of 2018 and "his

concerns were ignored." Plaintiff does not indicate what "concerns" he purportedly had at that

time or to whom he allegedly relayed his concerns. 1

         Plaintiff states that at some unidentified date, he "fell off the top bunk" and he "woke up

in Saint Genevieve Hospital covered in blood." He claims that he needed staples in his head as a

result of the fall.

         Plaintiff alleges that he suffered, at some unidentified time period, a joint separation and

nerve damage in his left shoulder, as well as memory loss. He states that "a week later I transferred,

my medical records did not follow me like they [were supposed] to." Plaintiff complains that as a

result of this incident, he failed to have psychiatric medications or pain medication when he was

at Grady County Jail in Oklahoma. Plaintiff does not identify the time period in which this

allegedly occurred, nor does he allege who was purportedly at fault for this alleged occurrence.

Plaintiff does state that he believes defendant Nurse Melissa "tried to cover it up." Plaintiff does

not indicate how or why he believes this.

         Plaintiff claims that in October of 2019, he returned to Saint Genevieve County Jail and

Nurse Melissa told plaintiff that the Jail does not give out the drug Trileptal2 when he came to sick

call for his nerve pain medication. He was given Tylenol instead, which plaintiff asserts that he

was not supposed to take due to his Hepatitis C. Plaintiff alleges that despite what Nurse Melissa

told him, numerous white inmates were receiving Trileptal. 3



1
  In his original complaint plaintiff asserted that he arrived at the Saint Genevieve County Jail in October of 2018. He
stated that in booking he told an unnamed Correctional Officer that he needed to be assigned to a bottom bunk
because of back pain, psych meds and because he sometimes passes out. Plaintiff asserted that he was "ignored" and
assigned to a top bunk. Plaintiff was warned in the November 26, 2019 Memorandum and Order requiring plaintiff
to amend his complaint that the amended complaint would replace the original in all respects. E.g., In re Wireless
Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). Nonetheless, the Court will
address this claim as if it was set forth in the amended complaint.
2
  Trileptal is an anti-seizure drug used in the treatment for epilepsy, but oftentimes used off-label for other treatments
such as bi-polar disorder or neuralgia or nerve pain.
3
  Plaintiff does not indicate his race in the amended complaint.


                                                          -3-
r
    Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 4 of 12 PageID #: 75


            Plaintiff states that he is always in pain from his shoulder, back and hips from his arthritis.

    He complains that he sees other inmates getting X-rays, Trileptal and Ivory Soap who are indigent,

    but he has been denied these things and simply given Tylenol by both Dr. Pewitt and Nurse

    Melissa. Although he does not complain that he believes he has been denied these things because

    he is black, as plaintiff has not revealed his race, he does state that these other inmates are white.

    Plaintiff simply states that his needs have been ignored by Nurse Melissa and Dr. Pewitt, who has

    not been named as a defendant in this action. 4 Plaintiff also states that due to the pain he has had

    depression and thoughts of suicide. Plaintiff admits that he is receiving psychiatric medication.

            For relief, plaintiff seeks monetary damages in an amount of $300,000, $100,000 charitable

    contribution to the Jail for mentally ill inmates, surgery on his left shoulder and access to the

    medicine Trileptal.

                                                       Discussion

            Plaintiff brings this action pursuant to 42 U.S.C. § 1983, alleging deliberate indifference to

    his medical needs. Having thoroughly reviewed and liberally construed plaintiffs amended

    complaint, the Court will dismiss plaintiffs claims for relief.

        A. Plaintiffs Claims Against Saint Genevieve County Jail

            Plaintiffs claims against the Saint Genevieve County Jail are legally frivolous because it

    cannot be sued.       Ketchum v. City of West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992)

    (departments or subdivisions of local government are "not juridical entities suable as such."). To

    the extent plaintiff is attempting to hold the Jail liable for his fall from his bunk and for any other

    claims for relief, plaintiff is unable to do so.



    4 Although Dr. Pewitt was not named as a defendant in the amended complaint, the Court will address the claims
    against him articulated throughout the amended pleading. Because plaintiff has not stated the capacity he is bringing
    claims against Dr. Pewitt, the Court must assume plaintiff is alleging claims against Dr. Pewitt in his official
    capacity only. Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir. 1995); Nix v. Norman, 879 F.2d
    429, 431 (8th Cir. 1989).


                                                            -4-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 5 of 12 PageID #: 76


       As noted above, plaintiff did not include information in his amended complaint relative to

the facts surrounding how the alleged fall occurred from his bunk. Additionally, in his original

complaint, plaintiff asserted that he arrived at the Saint Genevieve County Jail in October of 2018,

and in booking he told an unnamed Correctional Officer that he needed to be assigned to a bottom

bunk because of back pain, psych meds and because he sometimes passes out. At that time, plaintiff

asserted that he was "ignored" and assigned to a top bunk.

       "Liability under § 1983 requires a causal link to, and direct responsibility for, the

deprivation of rights." Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990), see also Martin

v. Sargent, 780 F .2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff

fails to allege defendant was personally involved in or directly responsible for incidents that

injured plaintiff). Plaintiff has failed to identify who the alleged correctional officer was who

purportedly ignored his request for a lower bunk and why such a request was denied. Moreover,

he has failed to name this individual in this lawsuit in their individual capacity and claim that the

individual is responsible for his fall as a result of his or her failure to allow him to reside in a

bottom bunk. The Jail, itself, cannot be held responsible for plaintiffs claim.

   B. Plaintiff's Official Capacity Claims against Nurse Melissa and Dr. Pewitt

       Plaintiff has not alleged any facts in his complaint that would demonstrate the existence

of a policy or custom of Saint Genevieve County that caused plaintiff a deprivation of his

constitutional rights regarding his purported lack of medical care, let alone causally connected

such facts to the defendants in the present lawsuit. See, e.g., Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not

cognizable under § 1983 where plaintiff fails to allege defendant was personally involved in or

directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir.

1995) (respondeat superior theory inapplicable in§ 1983 suits).



                                                -5-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 6 of 12 PageID #: 77


       A local governing body such as Saint Genevieve County can be sued directly under §

1983. Monell v. Dep 't ofSoc. Servs. of City of New York, 436 U.S. 658, 690 (1978). Section

1983 may attach if the constitutional violation "resulted from ( 1) an official policy, (2) an

unofficial custom, or (3) a deliberately indifferent failure to train or supervise." Mick v. Raines,

883 F.3d 1075, 1089 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir.

2018) (recognizing "claims challenging an unconstitutional policy or custom, or those based on a

theory of inadequate training, which is an extension of the same"). Thus, there are three ways in

which a plaintiff in a § 1983 can prove Monell liability against Saint Genevieve County.

       First, a plaintiff can show the existence of an unconstitutional policy. "Policy" refers to

"official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City of Independence, Mo.,

829 F.3d 695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir.

2005) ("A policy is a deliberate choice to follow a course of action made from among various

alternatives by the official or officials responsible ... for establishing final policy with respect to

the subject matter in question"). For a policy that is unconstitutional on its face, a plaintiff needs

no other evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn,

Minn., 486 F.3d 385, 389 (8th Cir. 2007). However, when "a policy is constitutional on its face,

but it is asserted that a municipality should have done more to prevent constitutional violations

by its employees, a plaintiff must establish the existence of a 'policy' by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers." Id. at 390.

        Alternatively, a plaintiff can establish a claim of liability based on an unconstitutional

"custom." In order to do so, the plaintiff must demonstrate:

        1)    The existence of a continuing, widespread, persistent pattern of unconstitutional
        misconduct by the governmental entity's employees;




                                                  -6-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 7 of 12 PageID #: 78


       2)    Deliberate indifference to or tacit authorization of such conduct by the
       governmental entity's policymaking officials after notice to the officials of that
       misconduct; and

       3)       That plaintiff was injured by acts pursuant to the governmental entity's custom,
       i.e., that the custom was a moving force behind the constitutional violation.

Johnson v. Douglas Cty. Med. Dep 't, 725 F.3d 825, 828 (8th Cir. 2013).

       Finally, a plaintiff can show liability by establishing a deliberately indifferent failure to

train or supervise. To do so, the plaintiff must demonstrate a "pattern of similar constitutional

violations by untrained employees." S.M v Lincoln Cty., 874 F.3d 581, 585 (8th Cir. 2017).

       Plaintiffs conclusory allegations regarding the purported small delay in receipt of medical

care for his back pain as well as his inability to get his preferred medication and Ivory Soap and

X-rays, simply do not demonstrate Monell liability under any of the aforementioned policy or

custom definitions against defendant Saint Genevieve County. See Ulrich v. Pope Cty., 715 F.3d

1054, 1061 (8th Cir. 2013) (affirming district court's dismissal of Monell claim where plaintiff

"alleged no facts in his complaint that would demonstrate the existence of a policy or custom" that

caused the alleged deprivation of plaintiffs rights). Therefore, plaintiffs claims against Saint

Genevieve County individual defendants under the Eighth Amendment fail to state a claim upon

which relief may be granted in their official capacities.

       Furthermore, plaintiff has not alleged any facts in his complaint that would demonstrate

the existence of a policy or custom that caused plaintiff a deprivation of his constitutional rights,

let alone causally connected such facts to the defendants in the present lawsuit. See, e.g., Madewell

v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also Martin v. Sargent, 780 F.2d 1334, 1338

(8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to allege defendant was

personally involved in or directly responsible for incidents that injured plaintiff); Boyd v. Knox, 47

F.3d 966, 968 (8th Cir. 1995) (respondeat superior theory inapplicable in§ 1983 suits).




                                                 -7-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 8 of 12 PageID #: 79


        Last, the Court cannot say that plaintiffs legal conclusions that he saw white individuals

get Ivory Soap and X-rays, as well as his preferred medication from Dr. Pewitt and Nurse Melissa,

show an unlawful custom or practice, or at worst, an equal protection claim. Rather, these are

conclusory statements that do not support a constitutional violation.

        Unfortunately, plaintiff has not identified that he is a member of a suspect class, nor has he

alleged that his membership in a suspect class was the purported reason for the alleged dissimilar

treatment. Additionally, there is no indication that plaintiff has a fundamental right to decide when

he needs an X-ray or determine what medicine he should be taking.

        "The Equal Protection Clause generally requires the government to treat similarly situated

people alike." Klinger v. Dep 't ofCorrs., 31 F .3d 727, 731 (8 1h Cir. 1994). The dissimilar treatment

of dissimilarly situated people does not violate equal protection. Id. As such, the first step in an

equal protection case is determining whether the plaintiff has demonstrated that he or she was

treated differently than others who were similarly situated. Jn re Kemp, 894 F.3d 900, 909 (8th Cir.

2018). The plaintiff must also show that "the different treatment is based upon either a suspect

classification or a fundamental right." Patel v. US. Bureau of Prisons, 515 F.3d 807, 815 (8th Cir.

2008). As noted above, there is no indication in this case that plaintiff is a member of a suspect

class or that the factual circumstances relate to a fundamental right that plaintiff was entitled to.

    C. If Plaintiff Had Plead Individual Capacity Claims, Such Claims Would be Subject to
       Dismissal

        At all relevant times related to the amended complaint, plaintiff was a pretrial detainee

being held at the Saint Genevieve County Jail 5, so his constitutional claims arise pursuant to the

Fourteenth Amendment, rather than the Eighth Amendment. See Morris v. Zefferi, 601 F.3d 805,




5
 Plaintiff was being held at St. Genevieve County Jail on the charge of escape from custody from Dismas House, by
virtue of a judgment and commitment in United States v. Cody, No. 4:08CR237 (E.D.Mo). See United States v.
Cody, No. 4:19CR706 RWS (E.D.Mo).


                                                      -8-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 9 of 12 PageID #: 80


809 (8th Cir. 2010). However, the Fourteenth Amendment provides at least as much protection to

pretrial detainees as the Eighth Amendment does to convicted prisoners. Hartsfield v. Colburn,

371 F.3d 454, 457 (8th Cir. 2004). Accordingly, a pretrial detainee's medical claims are analyzed

under the Eighth Amendment's deliberate indifference standard. See Grayson v. Ross, 454 F.3d

802, 808 (8th Cir. 2006). Plaintiffs individual capacity claims against defendants Nurse Melissa

and Dr. Unknown Pewitt for deliberate indifference to his medical needs must be dismissed.

       The government has an obligation to provide medical care to those whom it is punishing

by incarceration. Estelle v. Gamble, 429 U.S. 97, 103 (1976). To demonstrate constitutionally

inadequate medical care, the inmate must show that a prison official's conduct amounted to

deliberate indifference. Dulany v. Carnahan, 132 F.3d 1234, 1237-38 (8th Cir. 1997).

       To prevail on an Eighth Amendment claim of deliberate indifference, a plaintiff must prove

that he suffered from an objectively serious medical need, and that prison officials actually knew

of and disregarded that need. Roberts v. Kopel, 917 F.3d 1039, 1042 (8th Cir. 2019). "A serious

medical need is one that has been diagnosed by a physician as requiring treatment, or one that is

so obvious that even a layperson would easily recognize the necessity for a doctor's attention."

Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997). Deliberate indifference can include the

intentional denial or delay of access to medical care, or the intentional interference with treatment

or prescribed medication. Vaughn v. Lacey, 49 F .3d 1344, 1346 (8th Cir. 1995). However, a

showing of deliberate indifference requires more than a mere disagreement with treatment

decisions and is greater than gross negligence. Gibson v. Weber, 433 F.3d 642, 646 (8 1h Cir. 2006).

       Here, plaintiff alleges that Nurse Melissa at Saint Genevieve County Jail and Dr. Pewitt

failed to provide him with his preferred medication. While plaintiff has clearly established a

serious medical need, his allegations do not state a claim of deliberate indifference against either

defendant.



                                                -9-
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 10 of 12 PageID #: 81


        First, plaintiffs pleading relies almost entirely on conclusory language and on restatements

of the elements of a cause of action. He states that both Nurse Melissa and Dr. Pewitt were

deliberately indifferent and violated his constitutional rights but makes little effort to articulate

exactly what they did or did not do to constitute such indifference. Courts are not required to accept

such pleadings as true. See Wiles v. Capitol lndem. Corp., 280 F.3d 868, 870 (8 1h Cir. 2002)

("While the court must accept allegations of fact as true ... the court is free to ignore legal

conclusions, unsupported conclusions, unwarranted inferences and sweeping legal conclusions

cast in the form of factual allegations").

       Second, plaintiff does not show the direct responsibility of each defendant for allegedly

violating his constitutional rights. See Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)

(stating that § 1983 liability "requires a causal link to, and direct responsibility for, the alleged

deprivation of rights"). Plaintiff indicates that he was told that the Jail no longer prescribes Tileptal

as an approved medicine. What he fails to establish, however, is how Dr. Pewitt or Nurse Melissa

is responsible for this result. Additionally, plaintiff fails to allege that he was not receiving any

pain treatment for his back, neck and shoulder by defendants. In fact, plaintiff admits that he was

receiving treatment for his pain. It was simply not plaintiffs preferred treatment.

        Finally, when the amended complaint is read as a whole, it becomes clear that plaintiff has

not been denied medical care for his shoulder, back, arthritis or his psychiatric illnesses. Rather,

he acknowledges that he has been given psychiatric medicine as well pain medication. Instead, the

crux of his amended complaint is that he has not been given a particular type of medicine,

specifically Trileptal. Inmates are not allowed to choose their own course of treatment. Estate of

Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995); see also Rowe v. Norris, 198 Fed.Appx.

579, 581 (8th Cir. 2006) (no Eighth Amendment violation because inmate disagreed with

physician's choice of medication); Jolly v. Knudsen, 205 F .3d 1094, 1096 (8th Cir. 2000) ("mere



                                                 - 10 -
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 11 of 12 PageID #: 82


disagreement with treatment decisions does not rise to the level of a constitutional violation");

Long v. Nix, 86 F .3d 761, 765 (8th Cir. 1996) ("Nothing in the Eighth Amendment prevents prison

doctors from exercising their independent medical judgment. Prisoners do not have a constitutional

right to any particular type of treatment. Prison officials do not violate the Eighth Amendment

when, in the exercise of their professional judgment, they refuse to implement a prisoner's

requested course of treatment"); Smith v. Marcantonio, 910 F.2d 500, 502 (8th Cir. 1990) (claims

properly dismissed because they were based on "nothing more than mere disagreement with the

course of his medical treatment")). As such, plaintiffs claims are subject to dismissal pursuant to

28 U.S.C. § 1915(e)(2)(B).

       As noted above, deliberate indifference requires a plaintiff to prove that he suffered from

an objectively serious medical need, and that prison officials actually knew of and disregarded that

need. Roberts, 917 F.3d at 1042. This requires an inmate to demonstrate that a prison health care

provider's actions were "so inappropriate as to evidence intentional maltreatment or a refusal to

provide essential care." Jackson v. Buckman, 756 F.3d 1060, 1066 (8th Cir. 2014). To that end,

"deliberate indifference requires a highly culpable state of mind approaching actual intent." Kulkay

v. Roy, 847 F.3d 637, 643 (8th Cir. 2017).

       In order to prove deliberate indifference, plaintiff is required to show more than a "mere

disagreement with treatment decisions." See Krout v. Goemmer, 583 F.3d 557, 567 (8 1h Cir. 2009).

Here, he has only stated a preference for one type of treatment over another, without attempting to

demonstrate why the treatment he is receiving is improper. For these reasons, plaintiffs individual

capacity claims against defendants Nurse Melissa and Dr. Pewitt must be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs request to proceed in forma pauperis is

GRANTED.



                                               - 11 -
Case: 1:19-cv-00210-RLW Doc. #: 15 Filed: 08/10/20 Page: 12 of 12 PageID #: 83


          IT IS FURTHER ORDERED that because plaintiff was released from custody prior to

in forma pauperis review of the amended complaint no initial partial filing fee will be assed in this

action.

          IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

          IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [Doc.

#7] is DENIED AS MOOT.

          IT IS FURTHER ORDERED that an appeal of this action would not be taken in good

faith.

          An Order of Dismissal will accompany this Memorandum and Order.

          Dated this   ~ay of August, 2020.

                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                - 12 -
